FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GORDON SEES THE GROUND, Jr.,                     No. 13-35733

               Plaintiff - Appellant,            D.C. No. 4:11-cv-00044-SEH

 v.
                                                 MEMORANDUM*
C. C. EMERSON; CORRECTIONS
CORPORATION OF AMERICA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Gordon Sees the Ground, Jr., a Montana state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

we affirm.

      The district court properly granted summary judgment for Emerson because

plaintiff failed to raise a genuine dispute of material fact as to whether Emerson

was deliberately indifferent to his safety. See Farmer v. Brennan, 511 U.S. 825,

837 (1994) (“[A] prison official cannot be found liable under the Eighth

Amendment . . . unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.”).

      The district court properly granted summary judgment for Corrections

Corporation of America because plaintiff did not establish a constitutional

violation by Emerson. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)

(per curiam).

      Plaintiff’s Motion to Amend Affidavit and Relief, filed on November 3,

2014, and his Motion for Extension of Time, filed on November 21, 2014, are

denied. Plaintiff’s request in his reply brief to reject the answering brief is also

denied because the answering brief was timely filed.

      AFFIRMED.


                                            2                                     13-35733